SENTENCIA
El tribunal de instancia declaró con lugar la reclamación de daños instada por los recurridos y, en consecuencia, con-denó al recurrente a pagar una indemnización ascendente a $33,200.00. De las conclusiones de hecho formuladas por el tribunal de instancia se desprende que a) el accidente ocurrió a las 10:30 p.m. en la Ave. 65 de Infantería frente a la Tien-da Barkers en el tramo que conduce de Río Piedras a Carolina; b) que el accidente ocurrió cuando el automóvil condu-cido por el causante de los recurridos impactó una valla de seguridad colocada por el Departamento de Obras Públicas, mientras se realizaban reparaciones en la isleta de dicha avenida; c) que dichas vallas estaban colocadas a lo largo del proyecto y a favor del tránsito, dentro del pavimento como a una altura de cuatro pies y en forma de baranda; d) que las vallas estaban hechas de madera y no estaban pintadas; e) que el tramo de la Avenida 65 de Infantería donde ocurrió el accidente es uno recto, de tres carriles de diez pies de ancho cada uno y estaba completamente seco; f) que a 100 y 200 metros antes de llegar a las obras de reparación se habían colocados rótulos anunciando “PELIGRO” y “EXCAVA-CION PROFUNDA”, también se colocaron grillas encendi-das y rótulos indicando que se estaba llevando a cabo una obra de reparación; g) que las medidas de precaución fueron *670examinadas por el Ingeniero Jesús Isaac del Departamento de Obras Públicas y el Supervisor Manolín Nieves; h) que la noche del accidente las dos primeras grillas de las ocho en-cendidas estaban apagadas pero el sitio donde ocurrió el acci-dente estaba alumbrado.
El tribunal de instancia fundó la imposición de responsa-bilidad a los recurrentes en el hecho de que las vallas no es-taban pintadas y que las dos primeras grillas estaban apa-gadas. Concedimos término a los recurridos para que mostra-ran causa por la cual no debía revocarse la sentencia o en su defecto distribuir la responsabilidad entre ambas partes. Hemos examinado los argumentos aducidos por los recurridos en oposición al auto y no nos convencen.
Las conclusiones de hecho anteriormente apuntadas de-muestran que el Estado tomó las precauciones razonables para advertir a los transeúntes de las obras de reparación. Instaló rótulos a distancias adecuadas advirtiendo los ries-gos. También instaló grillas que se encendían diariamente y se colocaron vallas a todo lo largo del proyecto fijadas con clavos de acero a cuatro pulgadas del borde del pavimento. El personal de supervisión del Departamento de Obras Pú-blicas examinó la colocación de las vallas y de las medidas de precaución. La carretera era recta, bien alumbrada y con avisos de precaución y aunque las dos primeras grillas esta-ban apagadas, quedaban seis grillas encendidas. Imponerle responsabilidad al recurrente en estas circunstancias consti-tuiría una imposición sin falta.
Se revoca la sentencia recurrida.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario.
El Juez Asociado Señor Rigau no intervino. El Juez Asociado Señor Irizarry Yunqué emitió voto separado al cual se une el Juez Asociado Señor Martín.
(Fdo.) Ernesto L. Chiesa Secretario
*671—O—